ACCEPTED
                                                                                 04-15-00392-CV
                                                                     FOURTH COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                                                          12/21/2015 12:19:48 PM
                                                                                  KEITH HOTTLE
                                                                                          CLERK
                                    NO. 04-15-00392—CV

                       IN   THE FOURTH COURT OF APPEALS
                                                            FILED IN
                                SAN ANTONIO, TEXAS    4th COURT OF APPEALS
                                                           SAN ANTONIO, TEXAS
                                                          12/21/15 12:19:48 PM
                                                            KEITH E. HOTTLE
                                                                  Clerk
                                   JOYCE ANN SARRO,
                                                                   Appellant,


                                                     V.


                                  MICHAEL A. SARRO,

                                                                    Appellee.


           FIRST UNOPPOSED MOTION FOR EXTENSION OF TINIE
                      TO FILE APPELLEE’S BRIEF


Rachel    S.   Sadovsky
Cordell    & Cordell, P.C.
1010] Reunion Place, Suite 250
San Antonio, Texas 78216
Tel: (210) 812-3400
Fax: (210)812-3401
rsadovsky@corde1llaw.com
SBN: 24081315
Counsel for Appellee Michael A. Sarro




Cause No. 04-15-00392-CV
SARRO     V.   SARRO
Motionfor Extension of Time   to File Brief —   ad
                                                                        Page   1
TO THE HONORABLE FOURTH COURT OF APPEALS:

        Pursuant to   TEX.     R. APP. P. 10.1 and 38.6(d), the Appellee, Michael A.

Sarro, ﬁles this   Unopposed First Motion to Extend Time to                   File Appel1ee’s Brief.


        Appel1ee’s opening brief is currently due on December 21, 2015.


        Counsel for Appellee requests a 30-day extension of time to ﬁle                        its brief,


making the   brief due   on January 20, 2016. This             is   the ﬁrst request for extension of

time to ﬁle the reply    brief.


        Counsel for Appellee        relies    on the following reasons,              in addition to the


routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:


   1.   Counsel for Appellee has had a vacation planned since mid-year and

        has had a vacation     letter   on ﬁle with the courts since November of this

        year, attached hereto as Exhibit A;           and


   2.   Counsel for Appellee has already provided counsel for Appellant two

        extensions of time to       file their    brief and counsel for Appellant has

        indicated that he   would not oppose          the extension.


        Counsel for Appellee seeks           this extension         of time   to   be able to prepare a

cogent and succinct brief to aid this Court in           its   analysis of the issues presented.



Cause No. 04-15-00392—CV
SARRO V SARRO
Motion for Extension of Time   to File Brief —   ad
                                                                                                  Page 2
        This request    is    not sought for delay but so that justice            may be done.

        The undersigned has conferred with opposing                      counsel, and he has indicated

that his client does not       oppose   this   motion.


        All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no Verification                     is   necessary under Rule of

Appellate Procedure 10.2.


                                        PRAYER FOR RELIEF
        For the reasons        set forth above,     Appellee requests that          this   Court grant   this


Unopposed      First   Motion     to   Extend Time        to File Appellee’s Brief         and extend the

Deadline for Filing the Appellee’s Brief up to and including January 20, 2016.

Appellee prays for      all   other relief to which he         may be entitled.

                                                        Respectfully submitted,




                                                        llama J                                      M
                                                        Rachel    S.   Sadovsky
                                                        Cordell   & Cordell, P.C.
                                                        10101 Reunion Place, Suite 250
                                                        San Antonio, Texas 78216
                                                        Tel: (210)812-3400
                                                        Fax: (210) 812-3401
                                                        rsadovsky@cordelllaw.com
                                                        SBN: 24081315
                                                        Counsel for Appellee Michael A. Sarro



Cause No. 0445-00392-CV
SARRO   V.   SARRO
Motion for Extension of Time     to File   Brief — ad
                                                                                                    Page 3
                                    CERTIFICATE OF CONFERENCE

I   certify that   I   conferred with counsel for Appellant regarding this motion and that

Appellee/Appellant          is   not opposed to this motion.




                                          Rachel S. Sadovsky             K)
                                          Counsel for Appellee Michael A. Sarro


                                       CERTIFICATE OF SERVICE

I   certify that   on December 21, 2015,            I   served this motion through electronic service

through an electronic ﬁling manager and by fax to R. Robert Willmann; Attorney

at    Law; P.O. Box 460167, San Antonio, Texas 78246; (361) 552-4305

(willaw@prismnet.com) — Attorney for Appellant Joyce                      Ann Sarro.




                                         Rachel S. Sadovsky             U
                                         Counsel for Appellee Michael A. Sarro




Cause No. 04-15-00392-CV
SARRO V SARRO
Motion for Extension of Time        to File   Brief - ad
                                                                                               Page 4
_'
     FILED
3
     11/23/2015 11:53:01          AM
;
     Donna Kay McKinney
     Bexar County District Clerk

                                                                                 C        Cordell Cordell
-.




     Accepted By: Cynthia Flores
1'
                                                                                          A Domestic Litigation Firm
                                                                                      A Partner Men Can COUﬂi' OI’l.‘3


                                                                                 RACHEL S. SADOVSKY
                                                                                      ASSOCIATE ATTORNEY
                                                                                      rsadovsky@cordelllaw.coin

                           November       17,    2015

                           Civil Jury Setting Clerk                    CivilNon—Ju1y Setting Clerk
                           Bexar County Courthouse                     Bexar County Courthouse
                           100 Dolorosa Street                         100 Dolorosa Street
                           San Antonio, Texas 78205                    San Antonio, Texas 78205

                           Bexar County District Clerk                 Guadalupe County District Clerk
                           Paul Elizondo         Tower                 Guadalupe County Courthouse
                           101    W. Nueva, Suite 217                  101 E. Court St., Suite 308
                           San Antonio, Texas 78205                    Seguin, Texas 78155

                           Bandera County District Clerk               Wilson County District Clerk
                           P. O. Box 2688                              PO. Box 812
                           Bandera, Texas 78003                        Floresville, Texas 78114

                           Kerr County District Clerk                  Kendall County District Clerk
                           Kerr County Courthouse                      Kendall County Courthouse
                           700 Main Street                             201 E. San Antonio Street, Ste. 201
                           Kerrville,    Texas 78028                   Boeme, Texas 78006

                           Karnes County District Clerk                Uvalde County District Clerk
                           210 W. Calvert, Suite 180                   Courthouse Plaza, Box 15
                           Kames       City,   Texas 78118             Uvalde, Texas 78801

                           Gillespie     County District Clerk         Atascosa County District Clerk
                            101   West Main        Street,             Atascosa County Courthouse
                           Mail Unit      3,   Room 204                1 Courthouse Circle Drive, Suite 4-B

                           Fredericksburg, Texas 78624-3700            Jourdanton, Texas 78026

                           Bee County District Clerk                   Medina County District Clerk
                           P. O. Box 666                               1100 16th Street, Room 209
                           Beeville, Texas 78104                       Hondo, Texas 78861

                            Maverick County District Clerk             Cameron County District Clerk
                            500 Quarry Street, Suite 5                 Cameron County Courthouse
                            Eagle Pass, Texas 78852                    Judicial Building, 3rd Floor
                                                                       974 East Harrison Street
                                                                       Brownsville, Texas 78520



             Phone: 210.812.3400               10101   Reunion Place            MansDivon:e.com   -
                                                                                                      I3adsDivovce.com - Cordeilcordeiimom
             Fax‘ 210.812.3401                 Suite   250                                                 Cordell & Cordell, RC.
                                                                                                                                (
                                                                                                                                  Cordell Law. LLP
             Toll Free:   866,323.7529         San Antonio, TX 78216
         Re:      Vacation Notice

Dear   Sir and/or Madarns:


         This              serve as notice that I will be out of the office on vacation,
                letter shall
                                                                                                      ﬁrm business
or involved in State    Bar related activities during the following periods:

                               December 21, 2015 to December 30, 2015

         I   would appreciate your     assistance in not scheduling       any court           settings, trials, or
otherwise for me during this time period.



         Thank you for your cooperation and professional     courtesies.




                                                 Best regards,
                                                 CORDELL & CoRDELL,,P.C.

                                                  ,                             >4
                                                                                     ~~
                                                                            _




                                                 RACHEL s. SADOVSKY
                                                 Texas State Bar No. 240813

RSS:jh

co:      Opposing Counsel via facsimile




                                                                 MensDivorce.com     -
                                                                                          DadsDivorce.com - CordellCordeI|.corn
                                                                                              Cordell & Cordell, PC|
                                                                                                                    Cordell Law. LLP